Citation Nr: 1428844	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-28 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cardiac arrhythmia to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  

The case was remanded in August 2010, May 2011 and January 2013 for further development.  Following the requested development, a Board decision in July 2013 denied service connection for cardiac arrhythmia to include as secondary to a service-connected disability and granted service connection for sinus tachycardia.  The Veteran thereafter appealed the Board's decision only as to the denial of service connection for cardiac arrhythmia to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2014, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision as to the issue of service connection for cardiac arrhythmia and remand the case for readjudication in accordance with the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The January 2013 remand directed that Holter monitor testing be conducted at a VA examination.  The Veteran was afforded a VA examination in April 2013; however, the examination report does not indicate that Holter monitor testing was conducted.  Therefore, a remand is necessary for a new VA examination that includes such testing.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Hines, Illinois VA Medical Center (VAMC), from M.H., M.D., and from any other private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed cardiac arrhythmia.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, including Holter monitor testing should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed cardiac arrhythmia is related to the Veteran's military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected anxiety reaction with conversion symptoms and/or his service-connected coronary artery disease and/or his service-connected hypertension [If the cardiac arrhythmia is found to have been aggravated by any service-connected disability, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



